Citation Nr: 0717672	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for exposure to a nerve 
agent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status-post left knee anterior cartilage ligament 
repair with degenerative changes to include surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1981 
to October 1985 and from November 1987 to November 2003.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of a separate evaluation for a left knee scar was 
raised in the claims file.  This issue is referred to the RO 
for action deemed appropriate. 


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
disability for VA purposes due to nerve agent exposure.  

2.  Status-post left knee anterior cartilage ligament repair 
with degenerative changes to include surgical scar (left knee 
disorder) is manifested by degenerative joint disease, full 
extension, and flexion to 120 degrees. 


CONCLUSIONS OF LAW

1.  A disability due to nerve agent exposure was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for exposure to nerve agents and for an 
initial evaluation in excess of 10 percent for a left knee 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claim for service 
connection, a December 2003 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for exposure to nerve agents.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Prior to initial adjudication of the 
veteran's claim for an increased initial evaluation, a May 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  Prior to a November 2006 supplemental 
statement of the case, a March 2006 letter notified the 
veteran of the assignment of effective dates and disability 
evaluations.  See Dingess/Hartman, 19 Vet. App. 473; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letter also requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service Connection Claim

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, VA is authorized to compensate any Persian Gulf 
War veteran with a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117.

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that VA determines.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(2).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  There 
must be objective indications of chronic disability, and this 
includes signs in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  A disability is considered chronic if 
it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The veteran's service medical records were negative for any 
complaints, treatments, or disorders due to nerve agent 
exposure.  A May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation noted no 
disabilities, injuries, or symptoms during the veteran's time 
in Southwest Asia.  

A July 1997 letter from the Office of the Secretary of 
Defense notified the veteran that due to his service in a 
particular area of Iraq, exposure to a low level of nerve 
agent was possible.  Another December 2000 letter from Office 
of the Secretary of the Defense notified the veteran of the 
possibility of nerve agent exposure.

In a June 2003 VA general medical examination, the veteran 
reported exposure to nerve agents during Desert Storm in 
1991.  He denied any prior or current signs, symptoms, or 
treatment due to nerve agent exposure.  The veteran stated 
that he had received two notices that his unit was in the 
area in Iraq where low levels of nerve agents were found.  
The diagnosis was exposure to nerve agents by history, 
negative examination.  There was insufficient clinical 
evidence at that time to warrant a diagnosis of any acute or 
chronic disorder or residuals thereof.  

The Board finds that the evidence of record does not support 
a finding of service connection for exposure to nerve agents.  
The veteran does not allege, and the evidence does not 
support, that there is any disability due to nerve agent 
exposure.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Without a disability, there is no claim for presumptive or 
direct service connection.  38 U.S.C.A. §§ 1110, 1117.  The 
Board recognizes the veteran's concerns, but notes that VA 
grants service connection for a showing of a current 
disability, not on the basis that disability might result in 
the future.  Accordingly, service connection for exposure to 
nerve agents is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no current 
disability shown by the medical evidence of record that is 
the result of exposure to nerve agents, the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

The RO granted service connection for a left knee disorder by 
an January 2004 rating decision and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective December 1, 2003, the day after service discharge.  
In May 2004, the veteran filed a notice of disagreement 
alleging he was entitled to a compensable evaluation.  In 
January 2005, the RO issued a statement of the case and in 
March 2005, the veteran filed a substantive appeal regarding 
the disability evaluation.  In a November 2006 supplemental 
statement of the case and rating decision, the RO assigned a 
10 percent evaluation, effective December 1, 2003.

A July 2002 report of medical evaluation noted left knee 
degenerative joint disease.

A June 2003 VA general medical examination was conducted 
prior to the veteran's service discharge.  The veteran 
reported daily left knee soreness that was worse with 
standing more than 10 to 15 minutes.  He stated that he had 
to frequently move and stretch out his knee.  He was 
currently on a permanent profile for no running and he took 
anti-inflammatory medication.  He reported a negative effect 
on his job.  Examination showed a 5 centimeter surgical scar 
of his left knee.  There was left knee flexion to 140 degrees 
and extension to 0 degrees, both without medial or lateral 
laxity.  There was negative drawer test and no joint line 
tenderness to palpation, patellar compression, edema, 
effusion, or pain upon motion.  There was a steady gait.  The 
diagnosis was status post left knee anterior cruciate 
ligament (ACL) repair, rule out arthritis.  

In a March 2005 VA record, the veteran reported left knee 
pain.  A March 2005 VA left knee radiology report impression 
was postoperative and degenerative changes.  Another March 
2005 VA record noted left knee tenderness on mobility and no 
bony deformity, redness, or swelling.  There was normal gait.  
The assessment was left knee degenerative joint disease.  In 
an April 2005 VA record, the veteran reported worsening pain.  
Upon examination, there was no significant effusion, very 
mild varus deformity, and well-healed surgical scars over the 
patellar tendon area.  There was no instability against varus 
or valgus stress and Lachman and drawer tests were negative.  
X-rays showed arthritis in the patellofemoral joint and 
moderately severe osteoarthritis in the medial compartment.  
The impression was osteoarthritis of the left knee.  An April 
2005 VA radiology report impression was postoperative and 
degenerative changes left knee.  A May 2005 VA record noted 
normal gait.  It was noted that the veteran was status-post 
ACL tear with chronic left knee pain, manageable with non-
steroid anti-inflammatory medications (NSAIDs) and 
glucosamine.  In a November 2005 VA record, the veteran 
reported left knee pain.  

An April 2006 VA examination was conducted.  The veteran left 
knee pain, stiffness, repeated effusions, and moderate weekly 
flare-ups.  The veteran denied any deformity, give-way, 
instability, weakness, dislocation, subluxation, 
inflammation, or pain upon motion.  He stated that he treated 
his knee with NSAIDs, did not use assistive aids for walking, 
and had no constitutional symptoms or incapacitating episodes 
of arthritis.  He was able to stand up to one hour and could 
walk more than 1/4 mile, but less than 1 mile.  Upon 
examination, there was left knee flexion to 120 degrees with 
pain at 90 degrees, and additional limitation of motion upon 
repetition to 90 degrees, due to pain.  There was left knee 
extension to 0 degrees, without any additional limitation of 
motion upon repetition.  There was no loss of a bone or part 
of bone, joint ankylosis, or inflammatory arthritis.  The 
examiner found no left knee crepitation, mass behind the 
knee, clicks, snaps, grinding, or instability.  The examiner 
noted a 4 centimeter scar on the left anterior knee with good 
muscle tone and no effusions.  There was normal gait.  An x-
ray showed post ACL tear repair, medial compartment joint 
space narrowing with tiny margins, no significant 
suprapatellar effusion, and well-preserved patellofemoral 
joint spaces.  The examiner found the disorder had 
significant affects on the veteran's occupational activities 
because there were problems with lifting, carrying, lack of 
stamina, weakness, fatigue, and pain.  There were severe 
effects on traveling, moderate effects on chores, exercise, 
sports, and recreation, mild effects on shopping, bathing, 
dressing, toileting, and grooming, and no effects on feeding.  

The veteran's current 10 percent evaluation contemplates 
arthritis without compensable limitation of left knee motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006); see also 38 C.F.R. § 4.71, Plate II (2006) 
(showing normal leg flexion and extension as between 0 
degrees and 140 degrees).

Here, the objective medical evidence of record indicates left 
knee degenerative joint disease, full extension, flexion to 
120 degrees.  There was no evidence of involvement of two or 
more major joints or two or more minor joint groups or 
occasional incapacitating exacerbations.  Accordingly, an 
initial evaluation in excess of 10 percent for a left knee 
disorder is not warranted. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But left knee ankylosis, instability, and 
subluxations have not been shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2006).  In 
addition, there is no evidence of dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2006).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under alternative 
diagnostic codes.  

Moreover, because there is no instability of the knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported left 
knee pain and soreness that was worse with standing more than 
10 to 15 minutes.  He had to frequently move and stretch out 
his knee.  The veteran reported used NSAIDs, but did not use 
assistive aids for walking and had no constitutional symptoms 
or incapacitating episodes of arthritis.  He was able to 
stand for up to one hour and could walk more than 1/4 mile, but 
less than 1 mile.  The veteran reported pain, stiffness, 
repeated effusions, and moderate weekly flare-ups, but denied 
give-way, instability, weakness, dislocation, subluxation, or 
inflammation.  The objective medical evidence of record 
showed no deformity, instability, edema, redness, swelling, 
crepitation, grinding, clicks, or snaps.  There was normal 
gait.  Although an April 2006 VA examiner found that the left 
knee disorder had significant affects on the veteran's 
occupational activities due to problems with lifting, 
carrying, lack of stamina, weakness, fatigue, and pain, these 
occupational effects are contemplated within the 10 percent 
evaluation.  The VA examiner also found that repetition 
decreased left knee flexion by 30 degrees to 90 degrees; 
however, flexion to 90 degrees does not warrant a 10 percent 
evaluation, much less an evaluation in excess of 10 percent.  
The Board finds that there is no additional functional loss 
not contemplated in the 10 percent rating and an increased 
evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the left knee disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to left knee disorder.  
Accordingly, the veteran is not prejudiced by the RO's 
failure to consider or to document its consideration of this 
section.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for exposure to nerve agents is denied.

An initial evaluation in excess of 10 percent for a left knee 
disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


